DETAILED ACTION
Election
Acknowledged is Applicant’s election without traverse of Species A and AI in the reply filed on October 31, 2022. Claims 2-7, 12-14, 16, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the first and second inlets must be shown or canceled from claim 1. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “utility,” “device,” and “part,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “gas utility” of claim 1;
The “external exhaust device” of claim 8;
The “first high-pressure control part” of claim 8;
The “second high-pressure control part” of claim 8;
The “inner pumping part” of claim 8.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The gas utility will be interpreted as comprising inner (722) and outer (702) gas exhaust lines, as well as inner (622) and outer (602) gas supply lines in accordance with paragraphs [0277-0278].
The external exhaust device (793) will be interpreted as comprising a vacuum pump (750) in accordance with paragraph [0330].
The first high-pressure control part (700) will be interpreted as a valve in accordance with paragraph [0291].
The second high-pressure control part (720) will be interpreted as a valve in accordance with paragraph [0302].
The inner pumping part (740) will be interpreted as comprising an exhaust line (742) and an on/off valve (V5) in accordance with paragraph [0311].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The second and third paragraphs recite first and second inlets, respectively, but these features are not depicted or given reference numerals in the specification, and it is unclear how said inlets differs from the subsequently recited inner and outer gas supply ports. In view of the specification, it seems the inlets and supply ports denote the same feature, thereby overdetermining the claim. To advance prosecution, the examiner will accept the prior art disclosure of either an inlet or a supply port as satisfying the contested limitation.
Separately, the third paragraph specifies that a “portion” of the inner tube, “in which the second inlet is provided, protrudes outward from the outer tube.” If the inlet is embedded in the inner tube, it is unclear how it can also “protrude outward from the outer tube.” Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of a portion of the inner tube which extends therefrom as satisfying the contested limitation. 
Separately, the fifth paragraph of claim 1 specifies that the second inner space (68) is “connected” to the protective space (22). Figure 1 depicts the protective space (22) as being disposed between the inner (30) and outer (20) tubes. As such, it is unclear how the second inner space (68), which is within the confines of the inner tube (30), can feasibly be “connected” to the protective space (22), which is external to the inner tube (Fig. 4). Clarification is required. In view of the specification, the examiner understands this statement to be in error and will interpret the limitation as specifying that the second inner space connects to the reaction space.
Claim 8 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite. The third and fourth paragraphs of claim 8 refer to “the external exhaust device,” but this term lacks antecedent basis. Correction is required. To advance prosecution, the claim will be examined as written.
Separately, the final paragraph of claim 8 refers to “the vacuum pump,” but this term also lacks antecedent basis. Correction is required. To advance prosecution, the examiner will interpret the “external exhaust device” and the “vacuum pump” as denoting the same feature.
Separately, the third and fourth paragraphs attempt to define a nonce term by reference to another nonce term, i.e., the outer and inner “exhaust parts” are each defined as comprising a “high-pressure control part.” Because a generic placeholder lacks content, by definition, it cannot be relied upon to imbue structure to another nonce term. Accordingly, the metes of “outer exhaust part” and “inner exhaust part” remain indefinite. To advance prosecution, the examiner will interpret each exhaust part as comprising an exhaust line and a valve. 
Claims 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite. Each of these claims refer to “the vacuum pump” in various instances, but this term lacks antecedent basis and will be interpreted as elaborated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Komino, JP 01-106423, in view of Saito et al., US 2012/0052457.
Komino provides a substrate processing apparatus, comprising (Fig. 2):
An outer tube (2) which defines a protective space therein;
An inner tube (3) which defines a reaction space therein, wherein a portion of the inner tube is accommodated in the outer tube;
An outer manifold (5) configured to support a lower portion of the outer tube (2) and defining a first inner space connected to the protective space;
An inner manifold (6) configured to support a lower portion of the inner tube (3) and defining a second inner space connected to the reaction space.
Komino, however, does not provide supply and exhaust ports. In supplementation, Saito discloses a vertical furnace of analogous architecture directed toward the same end, heat treatment, yet incorporates inner gas supply (7) and exhaust (8) ports about a sidewall to couple with a reaction space formed within an inner tube (3), as well outer gas supply (35) and exhaust (36) ports to couple with a protective space formed between said inner tube (3) and an outer tube (11) (Fig. 1). These facilities promote desiderata such a temperature control within each environment [0039]. As Komino shares this objective, it would have been obvious to incorporate supply and exhaust ports within the outer and inner manifolds. 
Lastly, regarding the claimed “gas utility,” the conduits extending from each of Saito’s gas ports properly constitute this feature under 112(f). An operator can manipulate the flow rate of the gas supply and the evacuation speed of the exhaust to achieve the claimed result of transitioning between high and low pressures in each of the reaction and protective spaces – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claims 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Komino in view of Saito, and in further view of Terada, US 5,324,540.
Claim 8: As discussed above, Saito provided an outer exhaust line connected to the outer gas exhaust port, as well as an inner exhaust line connected to the inner exhaust port. In addition, Terada provides a gas utility for a vertical furnace apparatus comprising both an exhaust device (92) and a vacuum pump (91), whereby a series of valves allows the operator to switch between the type of evacuation depending on the desired pressure level within the reaction space (3, 21-41; Fig. 1). It would have been obvious to incorporate both an exhaust means and a vacuum means within Saito’s gas utility to promote facile pressure cycling. The examiner notes that Terada bifurcates the exhaust line after its connection to a single exhaust port, rather than providing two ports and two exhaust lines. Even so, the Office considers these two alternatives to be equivalent for the purpose of selectively directing an effluent to an exhaust or vacuum means, where the selection of either is obvious over the other. 
Claim 15, 17: These claims are drawn to matters of intended use, whereby the prior art must merely demonstrate the capacity to reproduce the enumerated function in order to satisfy the threshold for rejection – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). An operator can simply manipulate the valves and pumping means of the gas utility to achieve the claimed results. 
Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Komino in view of Saito and Terada, and in further view of Ogawa et al., US 2018/0182619.
Claim 9: The cited prior art does not disclose both an exhaust valve and a pressure control valve situated on the same exhaust line. In supplementation, Ogawa provides an exhaust path comprising a valve (275) and an automatic pressure controller (276) which functions to regulate the flow rate by adjusting conductance within the exhaust line [0055]. It would have been obvious to the skilled artisan to incorporate this battery within the exhaust lines of Saito to achieve the predictable result of adjusting the evacuation flow rate, thereby permitting pressure control within the tubes of the process chamber. 
Claims 10-11: Figure 3 of Ogawa depicts a branched pipe coupling to a vacuum pump (267) [0043]. It would have been obvious to integrate on/off valves and pressure control valves on every exhaust line to permit independent pressure regulation.
Claim 20: The rejection of claim 15, above, substantially addresses these limitations.
Conclusion
The following prior art is made of record as being pertinent to Applicant’s disclosure, yet is not formally relied upon: Imai et al., US 2010/0297832. As shown by Figure 3, Imai provides an inner tube (48) and an outer tube (42), whereby an inner manifold (62a-c, 98a) provides and exhausts gas from a reaction space, and an outer manifold (62d, 98b) supplies and exhausts gas from a protective space (44) [0037-38]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716	
/KARLA A MOORE/     Primary Examiner, Art Unit 1716